Citation Nr: 1728822	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  He died in March 2015 while his claim was pending at the regional office.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, March 2009, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Montgomery, Alabama. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the claims file.  

These claims were previously before the Board and were remanded for further development in March 2012.  For the reasons discussed below, additional development is necessary for the claims of entitlement to service connection for a right knee disorder and TDIU.

The issues of entitlement to service connection for a right knee disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a diagnosis of PTSD during the pendency of the appeal.

2.  The Veteran's PTSD is etiologically related to service.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  The Board finds that VA's fulfillment of its duties to notify and assist need not be addressed at this time, considering that the service connection claim for PTSD is granted.


Analysis

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, establishing service connection for a claimed disability requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of PTSD; credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  For claims certified for appeal to the Board or are pending before the Board prior to August 4, 2014, VA must apply the diagnostic criteria for PTSD set forth in the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV). 

Generally, the Veteran must present credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Lay testimony alone is not sufficient to establish that a stressor occurred and the record must contain evidence substantiating the occurrence of the claimed stressors.  However, there are specific circumstances identified in § 3.304(f) in which lay testimony alone may be sufficient to establish a claimed stressor.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2016); see 38 U.S.C.A. § 1154 (b) (West 2014).

Similarly, if a stressor claimed by the Veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and determines that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

The claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The appellant asserts that the Veteran was entitled to service connection for a psychiatric disorder, to include PTSD.  As noted above, the Veteran passed away in January 2015 while his appeal was pending at the RO.  The appellant is his surviving spouse.

With respect to the first element of service connection, a current diagnosis, the Veteran has a diagnosis of PTSD with depressive features, as noted in the March 2012 VA examination.  As such, the first element is met. 

With respect to the second element of service connection, an in-service incurrence or stressor event, the Veteran has asserted that he experienced stressor events that resulted in his PTSD.  

Service records reveal that the Veteran had service in the Republic of Vietnam.  Personnel records confirm that in September 1970, the Veteran served as a medical corpsman and aidman with a field artillery unit and infantry division.  

Prior to the appeal period in a September 1996 VA examination, the Veteran reported that he was a combat medic and that he gave shots and took care of minor injuries.  He described dealing with casualties in Vietnam that were mostly related to booby traps.  He also reported that he lost friends in Vietnam.  

In August 2008, the Veteran submitted a stressor statement describing several incidents.  First, he recalled a support mission in which the captain in charge died after setting off a booby trap that wounded several others.  Second, he recalled a rocket and mortar attack at the base hospital that resulted in the death of a soldier.  The Veteran reported that, after the blast, only the soldier's foot could be found.  Additionally, the Veteran reported that at the hospital, he helped many soldiers and observed "what punji sticks and explosives can do to a person."  Finally, the Veteran reported that he was medevacked for a broken arm after the jeep that he was traveling in hit a land mine.  

In September 2008, the RO issued a formal finding of lack of information required to corroborate stressors, which determined that the Veteran did not provide sufficient information and, as such, his claimed stressors could not be verified.  

In December 2011, the Veteran testified that he served in a combat zone as a medic with an infantry division and was exposed to wounded or killed soldiers.  He stated that upon his arrival to Vietnam, he had to treat two gentlemen with severe injuries after a bomb went off.  He described, in detail, that one individual had a severe injury to the groin area and the other individual had a severe injury to the head.  He additionally testified that he constantly experienced bombings as he served with the artillery unit.  He also testified that, as a result of being attached to the artillery unit, there was often outgoing and incoming fire that resulted in him in running, jumping, and trying to cover for safety.  

In a March 2012 VA examination, the Veteran reported that he was assigned to an artillery unit.  He stated that his duties as a medic included treating severely injured soldiers in the field and that he witnessed death and dismemberment many times.  He also reported treating injured soldiers in the field while under enemy fire.  The Veteran also reported that he was in direct combat situations many times and was under enemy fire.  The examiner noted that the Veteran had a reaction of fear for his life and the lives of others.  The VA psychologist stated that the Veteran was exposed to severe injuries as a medic and determined that the Veteran's stressors were adequate to support a diagnosis of PTSD. 

Although the Veteran asserted in the March 2012 VA examination that he participated in combat, the Board finds that entire record does not support the Veteran's contention that he serviced in combat with the enemy.  Although the Veteran served in a combat zone in Vietnam, his service personnel records and DD Form 214 do not reflect that he participated in combat or received any medals indicating combat service.  Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case. See VAOPGCPREC 12-99 (October 18, 1999) (finding that § 1154 does not apply to veterans who served in combat zones, but did not themselves engage in combat with the enemy).  

Regardless, the Board finds that the record contains credible evidence of a stressor that is related to the Veteran's fear of hostile military or terroristic activity.  Specifically, the Veteran has provided consistent testimony of his experiences as a medic attached to a field artillery unit and has described with detail the severe injuries that he witnessed and treated in service.  The Veteran has also reported coming under enemy fire during his service in Vietnam which is consist with the circumstances of his service.  Additionally, the March 2012 VA psychologist has determined that the claimed stressor is adequate to support a diagnosis of PTSD.  As the record does not contain clear and convincing evidence to the contrary, and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony is sufficient to establish that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f)(3) (2016).  Consequently, the second element of service connection is met.

With respect to the third element of service connection, a nexus, the March 2012 VA psychologist opined that the Veteran's PTSD was most likely caused by or a result of the Veteran's military stressors were related to the Veteran's fear of hostile military or terrorist activity.  Although the psychologist provided little supporting rationale, the Board finds the psychologist to be competent and the examination to be credible.  See also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (specifying that the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  As such, the third element of service connection is met.  

After a careful review of the record, and affording the Veteran the benefit of the doubt, the Board finds that based upon the medical and satisfactory lay evidence set forth above and the lack of probative evidence to the contrary, there is adequate evidence that service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.


REMAND

The appellant asserts that the Veteran was entitled to service connection for a right knee disorder and TDIU.  Having reviewed the record, the Board finds that additional development is required prior to appellate review. 

With respect to the right knee disorder, the Veteran was afforded a VA examination in April 2014.  The VA examiner opined that the Veteran's right knee condition was less likely than not incurred in or caused by service because there was no evidence of complaints or documentation of treatment for a knee condition.  The examiner stated that the Veteran could not remember being seen for a knee condition during active duty and that there was no documentation of continuation of care after separation.  The Board finds that remand is required for an addendum opinion as service records do indicate that the Veteran was treated for his right knee in service.  Specifically, in April 1970, the Veteran was treated for pain in his right knee cap.  Consequently, remand is required for an addendum opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (specifying that an adequate medical opinion must be based upon an accurate factual premise); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  On remand, the clinician must provide an opinion on the etiology of the Veteran's right knee and must address the April 1970 service treatment record. 

Finally, as the service connection claim for the right knee is being remanded, the Board finds that the claim for TDIU is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records not already of record relating to the claims. 

2.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion on the nature and etiology of the right knee disorder.  The examiner is requested to review the electronic claims file, to include this remand.  Following review of the claims file, the clinician should respond to the following:

a)  Identify any diagnosed right knee disorder since March 2010, to include right knee osteoarthritis and total knee arthroplasty. 

b)  State whether any diagnosed right knee disorder at least as likely as not (a probability of 50 percent or greater) had its onset during or was otherwise incurred as a result of active service.  Please provide a complete explanation for the opinion.

The examiner must address the April 1970 service treatment record notating that the Veteran was treated for pain in his right knee cap. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claims.  If the claims remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


